tcmemo_1995_521 united_states tax_court harry d bledsoe and annie l bledsoe petitioners v commissioner of internal revenue respondent docket no filed date ted m riseling and jeff k rhodes for petitioners elizabeth downs for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in petitioners' federal income taxes additions to tax and a penalty as follows year deficiency additions to tax penalty sec sec sec_6653 a b dollar_figure dollar_figure dollar_figure sec sec sec_6651 a big_number dollar_figure big_number sec_6662 dollar_figure percent of the interest due on dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated after concessions the issues remaining for our consideration are whether petitioners are entitled to a bad_debt deduction in the amount of dollar_figure whether petitioners are entitled to schedule e deductions for legal fees for and in the amounts of dollar_figure and dollar_figure respectively whether petitioners are entitled to sec_1244 stock loss deductions for and in the amounts of dollar_figure and dollar_figure respectively whether petitioners received dividend distributions from their s_corporation in and in the amounts of dollar_figure dollar_figure and dollar_figure respectively whether petitioners are liable for additions to tax for and and an accuracy-related_penalty for for negligence or intentional disregard of rules or regulations whether petitioners are liable for an addition_to_tax for the late filing of their tax_return and whether petitioners are liable for additions to tax for and and an accuracy-related_penalty for for substantially understating their income_tax_liability petitioners also claim that they had an overpayment_of_tax for due to an error made in the notice_of_deficiency because as the parties now agree petitioners' basis in resthaven should not be reduced by the amount of dividend distributions findings of fact2 petitioners who during the years in issue were husband and wife filed joint federal_income_tax returns for the years and petitioners resided in wichita kansas at all times relevant to this case harry d bledsoe petitioner a high school graduate began his career in the cemetery business in he started as a this court has jurisdiction to determine the amount of a potential overpayment to which this petition relates sec_6512 the stipulation of facts and the exhibits are incorporated by this reference salesman and became a sales or division manager where he learned to hire and train salesmen to sell cemetery plots in advance of need eventually petitioner became a sales manager for four small cemeteries where he was responsible for all of their sales in advance of need desiring to build his own cemetery operation petitioner saved his earnings and organized incorporated resthaven gardens of memory inc resthaven in during the years at issue petitioner was the sole shareholder president and chairman of the board_of resthaven in resthaven entered into certain land option contracts with petitioner and his then wife mary louise bledsoe ms bledsoe together they held an undivided three-fourths interest in land adjoining the resthaven cemetery wichita developers inc an affiliated_corporation held the remaining one-fourth interest the land option contracts granted petitioner and ms bledsoe an interest in the gross_sales of resthaven in petitioner filed for divorce from ms bledsoe the two owned considerable property during their marriage in petitioner was granted a divorce and property division was the principal issue in the divorce proceedings the divorce decree granted ms bledsoe the right to receive payments from resthaven on the land option contracts which had previously been payable to both petitioner and ms bledsoe and she was granted the entire three-fourths interest in the adjacent land she was thus required to assume liability for a note and mortgage on that land which was payable to resthaven in after ms bledsoe did not make certain payments resthaven sued her to recover the dollar_figure due on the note and to foreclose the mortgage she counterclaimed alleging that resthaven had not paid her certain amounts to which she was entitled under the land option contracts and that she was not provided with her annual accounting to which she was entitled in its petition with the district_court of sedgwick county kansas resthaven based its claim on the divorce decree and alleged that ms bledsoe had failed to comply with the divorce decree resthaven's proceeding was ultimately consolidated with the divorce proceeding both cases were resolved in the state appellate proceedings to which the legal fees relate concerned the property division between petitioner and ms bledsoe for instance the court was to determine the value of certain property awarded to ms bledsoe and her rights under the divorce decree during and resthaven paid the consolidated litigation legal costs in the amounts of dollar_figure and dollar_figure respectively the legal costs included payments for the divorce case settlement of dollar_figure and the resthaven note case settlement of dollar_figure the remaining amounts were paid to the attorneys in petitioner as president and chairman of the board caused resthaven to lend dollar_figure to albert kamas kamas a personal friend the loan was to help kamas finance the construction of a gasohol plant petitioner on occasion asked kamas to make payments on the loan in kamas informed petitioner that he could not repay make payments on the loan because the project had lost its government backing kamas received a discharge_in_bankruptcy in approximately on date diamond inn enterprises inc diamond was incorporated on or about date diamond authorized the issuance of big_number shares of sec_1244 stock and it received a total of dollar_figure from its three incorporators seventy-five percent of diamond's stock was issued to petitioner initially petitioner paid dollar_figure to diamond and for deducted a sec_1244 loss in the amount of dollar_figure in order to support the claimed loss petitioner relied on each shareholder's postincorporation payments in amounts proportionate to his diamond stock ownership percentage from its incorporation through its failure in diamond recorded loans from shareholders in the total amount of dollar_figure petitioner's accountant subsequently determined that the dollar_figure should not have been reflected on diamond's books as loans from shareholders the postincorporation amounts contributed by diamond shareholders were capital contributions which were not in payment of sec_1244 stock on date resthaven's parent_corporation developer and management inc developer ceased operation and merged with resthaven on date resthaven became an s_corporation during when s_corporation treatment was elected for resthaven the deferred gross_profits of the prior c_corporation were picked up and included in resthaven's income over the next years this occurred because resthaven changed from the installment to the cash_method of tax_accounting resthaven included these built-in gains in income dollar_figure dollar_figure and dollar_figure in and respectively respondent determined that resthaven paid some of petitioners' personal expenses and that the amount of those expenditures should be treated as dividend income to petitioners during the administrative_proceeding petitioner's accountant discovered that resthaven had unrecorded liabilities for big_number burial vaults he conducted a sampling of invoices and determined that dollar_figure was the average cost of a burial vault and that dollar_figure was the cost of putting the vault into the ground petitioner's accountant accordingly determined that resthaven had dollar_figure of unrecorded liabilities which should have been offset against the s corporation's earnings_and_profits respondent did not reduce the earnings_and_profits by any portion of the unrecorded liabilities in the notice_of_deficiency determination petitioners filed their joint federal_income_tax return after date and they had not requested an extension of time in which to file their return petitioners conceded the following adjustments resthaven's travel and entertainment_expenses of dollar_figure dollar_figure and dollar_figure for and respectively a dollar_figure reduction in resthaven's cost_of_goods_sold resthaven's equipment lease expense of dollar_figure dollar_figure and dollar_figure for and respectively resthaven's vehicle insurance expense of dollar_figure dollar_figure and dollar_figure for and respectively disallowed medical expense for and an adjustment to miscellaneous_itemized_deductions for bad_debt opinion resthaven lent petitioner's friend mr kamas dollar_figure in date petitioner caused his corporation to lend kamas dollar_figure so that kamas could participate in the building of a gasohol plant respondent agrees that this loan would be deductible to the extent that it became worthless in we must decide whether any part of resthaven's loan to kamas became worthless in sec_166 petitioners bear the burden of proving that resthaven's loan to kamas became worthless in rule a respondent argues that there were no identifiable events in that would support a finding that dollar_figure of the dollar_figure debt was worthless respondent contends that the only event which would have evidenced the loan's worthlessness was kamas' bankruptcy discharge in and that the events relied on by petitioners are speculative we disagree in the gasohol plant project did not proceed because it lost its government backing petitioner asked kamas to pay the loan back and kamas could not pay the principal or the interest during petitioner also discovered that kamas had substantial financial obligations to a bank because the bank could not collect its debt from kamas petitioner believed that resthaven would not collect its debt by late the loan to kamas was approximately year old and no payments had been made after discussions with his accountant petitioner expected that resthaven would collect only half of the dollar_figure debt a bad_debt is deductible only in the year that it becomes worthless 32_tc_43 affd 279_f2d_368 10th cir petitioner has shown that in kamas' debt to resthaven became partially worthless we hold that petitioner's judgment and conclusion about worthlessness were reasonable and are supported by the record respondent argues that if the loan became worthless it happened in ie when kamas' bankruptcy discharge occurred we believe however that kamas' bankruptcy discharge was simply the result of his financial troubles and resulted in the worthlessness of the remainder of the loan petitioners are entitled to a dollar_figure bad_debt deduction for legal expenses petitioners claimed professional fees of dollar_figure for and dollar_figure for respondent disallowed dollar_figure and dollar_figure for and respectively determining that petitioners had not established that these amounts were ordinary and necessary legal expenses of the cemetery business respondent contends that these payments were made in connection with petitioner's divorce proceedings petitioners bear the burden of showing that these expenses were ordinary and necessary business_expenses of resthaven rule a petitioner's litigation began in when he sought a divorce from his former wife ms bledsoe this litigation required the division of extensive property that had been acquired during their marriage after the divorce was granted in ms bledsoe appealed the decision claiming that the court abused its discretion regarding the property division the divorce decree was affirmed in resthaven sued ms bledsoe for dollar_figure plus interest for the balance due on the note that she had assumed resthaven's claim was based in large part on the divorce decree ms bledsoe counterclaimed and argued that petitioner and resthaven had failed to fulfill their obligations to her under the divorce decree in ms bledsoe confessed judgment on the note and mortgage and in this litigation ended sec_162 provides taxpayers with deductions for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_212 allows deductions for all ordinary and necessary expenses paid_or_incurred during the taxable year-- for the production_or_collection_of_income for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income we must decide whether any of the claimed legal expenses which petitioners deducted were attributable to resthaven's cemetery business and therefore deductible under either sec_162 or sec_212 in 372_us_39 the supreme court held that the proper time for characterizing an expense as either business or personal is when the expense is incurred the u s court_of_appeals for the tenth circuit based on the supreme court's holding formulated the origin_of_the_claim_test that test must be separately applied to the divided parts the divorce action and the action in which the corporation was a party 605_f2d_1146 10th cir hence we must decide the origin of the expenditures as they apply to petitioners and to resthaven 56_tc_624 this court has held that when appropriate litigation expenses should be allocated between personal and business costs 12_tc_17 such an allocation between deductible and non-deductible expenses is not unusual although 'a rough approximation is all that can be expected ' 698_f2d_575 2d cir quoting 302_f2d_481 2d cir revg and remanding t c memo the evidence regarding the legal expenses consists of two joint exhibits and the testimony of petitioners' witnesses one exhibit is the petition for enforcement of resthaven's rights under the divorce decree between petitioner and ms bledsoe the other exhibit is the memorandum opinion from an appeal by petitioner and resthaven which the court notes represents the aftermath of the divorce granted to the parties in at the trial here petitioner's witness edwin carpenter an attorney who was personally involved with the divorce litigation explained that the litigation was consolidated in order to address the rights and obligations of both ms bledsoe and resthaven it is evident that resthaven had an interest in protecting and conserving its corporate assets which were at risk in the consolidated litigation resthaven was a party to a portion of these proceedings and it had financial interests in protecting its assets independent of petitioner specifically it claimed rights to the proceeds of the note on which ms bledsoe was liable if ms bledsoe had prevailed in her counterclaim resthaven and its cemetery might have suffered substantial economic hardship although the proceedings were an aftermath of the divorce as the court which entertained petitioner's and resthaven's appeal noted resthaven had a financial stake in a part of the proceedings accordingly we find that the part of these proceedings in which resthaven had an interest originated with respect to resthaven after examining the evidence and analyzing the breakdown of the legal fees we hold that in and percent of the amount disallowed by respondent was in fact incurred to maintain the property held by resthaven and is deductible see sec_212 burch v united_states supra sec_1244 stock ordinary_loss treatment is available to those individuals with sec_1244 stock in a corporation with total equity of dollar_figure million or less the sec_1244 stock must have been originally issued to them for money or property by a domestic small_business_corporation sec_1244 c sec_1244 stock loss deductions cannot exceed dollar_figure or dollar_figure if a joint_return was filed per annum sec_1244 for and petitioners claimed sec_1244 losses on their diamond stock petitioners assert that they were entitled to an ordinary_loss deduction of dollar_figure the amount of their claimed basis in diamond due to the sec_1244 we note that dollar_figure of the fees paid to carpenter hein carpenter was paid in but has not been placed in issue for limitation petitioners deducted dollar_figure in and the dollar_figure remainder as an ordinary_loss carryover for respondent determined that petitioners' ordinary sec_1244 loss deduction was limited to dollar_figure which respondent contends was the amount that petitioners paid for the stock when it was issued if a shareholder owns sec_1244 stock and makes additional capital contributions and receives no additional shares of stock then the basis in the stock increases however such an increase in basis shall be treated as allocable to stock which is not sec_1244 stock sec_1244 any additional contributions to capital for which one receives no additional stock are not eligible for sec_1244 ordinary_loss treatment id the parties here agree that the stock at issue is sec_1244 stock as defined in sec_1244 we must decide whether petitioner's payments subsequent to the initial dollar_figure were for the issuance of additional sec_1244 stock or were capital contributions to be treated as allocable to stock which is not sec_1244 stock id at trial petitioners acknowledged that should they prevail on this issue their sec_1244 ordinary_loss deduction should have been limited to dollar_figure in with the balance as a capital_loss_carryover see sec_1212 sec_1244 diamond was incorporated on date on date diamond held its first shareholders' meeting the minutes of this meeting specified that on date diamond was authorized to issue big_number shares of sec_1244 common_stock the sec_1244 plan stated that the maximum amount of consideration that could be received by diamond for the issuance of this stock would be dollar_figure million accordingly even though dollar_figure million was authorized only dollar_figure was paid for the big_number shares issued in that regard the minutes of diamond's first meeting on date reflect that petitioner as one of the incorporators contributed dollar_figure of the initial dollar_figure of the big_number shares of stock that diamond had issued on date petitioner received percent or big_number shares although additional_amounts over dollar_figure were later paid to the corporation those payments were not designated as payment for the big_number shares issued on date petitioner relies heavily on miller v commissioner tcmemo_1991_126 in that case the taxpayer formed a corporation with another individual for the purpose of constructing a water amusement park the articles of incorporation provided for the issuance of big_number shares of common_stock at dollar_figure par_value per share the taxpayer and another individual were the directors and each paid one-half of the fees for incorporation or dollar_figure a stock certificate was issued which represented that the taxpayer owned big_number shares of stock the taxpayer and the other shareholders paid debts of the corporation subsequently a new stockholder was brought in and paid dollar_figure in exchange for big_number shares in miller v commissioner supra this court cited 46_tc_878 where it was reasoned that when stock is paid for it is normally considered issued in fact irrespective of the manual issuance of the certificate the taxpayer in miller v commissioner supra believed that by paying one-half of the corporate expenses such payments would be applied towards the purchase of his stock the taxpayer's only monetary contribution at the time of incorporation was a dollar_figure incorporation fee because big_number shares of stock were authorized as a 50-percent owner the taxpayer in miller would have received big_number shares this along with the fact that the new_shareholder paid dollar_figure for her big_number shares evidenced the fact that the dollar_figure initial payment was not consideration for the stock while morgan v commissioner supra does not require the issuance of a certificate to evidence the fact that stock was issued in the instant case the minutes of diamond's meeting clearly state that big_number shares were authorized and were issued on date big_number shares to petitioner for dollar_figure and big_number shares to the other shareholders for dollar_figure petitioner recalled virtually no details regarding the issuance of the diamond stock when asked about the stock he did state that his dollar_figure payment was made to start the financial_corporation moreover he remembered that he was to own percent of the corporation yet he could not remember when and if he received shares of stock finally petitioner did state that the other shareholders and he would calculate what additional funds diamond needed and they would contribute based on their original ownership percentage there is no evidence that petitioner or the other shareholders sought to issue additional stock that these payments were part of the original issue of stock or that the shareholders intended to somehow change their ownership percentage the premise of petitioners' position is that there was an understanding that the big_number authorized shares were being issued for an amount in excess of dollar_figure or dollar_figure per share while as a practical matter such a premise would appear logical and reasonable ie the business needed more than dollar_figure capital and possibly petitioner intended all payments to be in exchange for sec_1244 stock the record here does not support petitioners' premise accordingly we find that petitioner's additional contributions to diamond made after the issuance of its big_number shares constituted contributions to capital which while increasing the basis of the stock are treated as allocable to stock which is not sec_1244 stock sec_1244 dividend income in date resthaven merged with its parent and converted from a c_corporation to an s_corporation the s_corporation included deferred gross_profit of the former c_corporation in its income over the next years through because resthaven changed from the installment_method to the cash_method_of_accounting see sec_481 sec_1_1374-4 income_tax regs the gross_profit of the former c_corporation constituted earnings_and_profits to resthaven respondent determined that resthaven had made expenditures_for the personal benefit of petitioner and members of his family and therefore petitioners realized dividend income in and in the amounts of dollar_figure dollar_figure and dollar_figure respectively sec_1368 provides that distributions from an s_corporation with accumulated_earnings_and_profits are dividends to the extent that such distributions exceed the corporation's accumulated_adjustments_account aaa and do not exceed earnings_and_profits respondent contends that resthaven paid certain personal expenses of petitioner during the years at issue and that these payments were dividends to petitioner petitioners do not dispute that resthaven paid these expenses see eg 279_us_716 they claim however that resthaven's earnings_and_profits should be reduced by certain unbooked liabilities of the c_corporation and that the expense payments were not dividends petitioners claim that big_number previously sold burial vaults which should have been recorded on resthaven's books in were not the unrecorded liabilities would have reduced the income reported for sales in advance of need petitioners have the burden of proving that these liabilities existed and that they should have been recorded rule a the unrecorded liabilities were discovered in connection with a proposal to purchase resthaven in correspondence the undisclosed liabilities were expressed as the reason the proposal did not come to fruition the failure to record the liability if an s_corporation has earnings_and_profits distributions generally to the extent of the shareholder's basis can be made tax free to the extent of the corporation's accumulated_adjustments_account aaa to the extent of the shareholder's basis sec_1_1368-2 income_tax regs promulgated in provides that an aaa is relevant for all tax years beginning on or after date for which the corporation is an s_corporation for the vaults was discovered after the returns in question were filed and it was raised during the administrative audit the accountant conducted a random sampling of the universe of invoices and was able to arrive at an average cost of dollar_figure per vault he also was able to determine that the average cost to install the vaults should have been dollar_figure each through this methodology it was established that the corporation had an dollar_figure big_number x dollar_figure unrecorded liability petitioners have carried their burden of showing the existence of resthaven's unrecorded burial vault liability of dollar_figure consequently petitioners did not receive dividend income in the amounts determined by respondent during the years in issue negligence respondent determined that petitioners are liable for additions to tax and a penalty for negligence or intentional disregard of rules or regulations during the years at issue under their respective sections in and petitioners have the burden of showing that they were not negligent with respect to their tax returns at issue rule a 58_tc_757 negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and tcmemo_1964_299 regarding the sec_1244 loss and loss carryover petitioners claimed for and respectively the evidence produced was insufficient for us to conclude that they had paid more than dollar_figure for their sec_1244 stock petitioners' argument that the subsequent payments were in exchange for sec_1244 stock may be a plausible one but is an untested concept petitioners had met the other requirements of sec_1244 but failed solely because the subsequent payments could not be factually linked to the big_number shares of sec_1244 stock issued in consequently we find that petitioners were not negligent with respect to their sec_1244 loss deduction respondent disallowed legal fees in and asserting that these were personal expenses of petitioners rather than business_expenses of resthaven we have found that percent of the disallowed expenses were in fact incurred by resthaven in the ordinary course of its cemetery business however our determination required that we make a reasonable estimate as petitioners' records were quite difficult to analyze in this case with respect to the disallowed portion of legal fees which we sustain and regarding the other disallowed items conceded by petitioners petitioners failed to produce adequate_records from which to sustain their deductions therefore to the extent that the amount petitioners claimed for legal fee deductions was excessive and to the extent petitioners conceded some items we find that they were negligent late filing respondent determined that petitioners are liable for an addition_to_tax for filing their return past its due_date the addition_to_tax applies unless it is shown that the failure to timely file is due to reasonable_cause and not due to willful neglect sec_6651 because petitioners have not shown that they had reasonable_cause or that their failure to timely file was not due to willful neglect we find that they are liable for the addition_to_tax for failing to timely file their tax_return substantial_understatement respondent determined that petitioners are liable for additions to tax for substantially understating their income_tax income_tax is substantially understated if in any year the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 and sec_6662 any such understatements are reduced by that portion for which there is substantial_authority or where the transaction has been adequately disclosed for and there were several items determined by respondent some of which were sustained by this court petitioners have not shown that factually or legally there was substantial_authority for the items composing the understatements furthermore petitioners did not adequately disclose their legal fee deductions through resthaven regarding the sec_1244 stock sale however we do find adequate_disclosure in petitioners' tax_return through an attached statement petitioners fully disclosed the identity of the corporation their proposed sec_1244 basis and the date that the corporation closed therefore for purposes of the sec_6661 addition_to_tax petitioners' understatement is reduced by that portion which relates to petitioners' sec_1244 stock deduction for respondent seeks the accuracy-related_penalty under sec_6662 as we have already discussed the issue of petitioners' negligence with respect to their year we shall address only the substantial_understatement aspect of sec_6662 respondent determined that petitioners' deficiency was dollar_figure the amount of income_tax required to be shown on their return was over dollar_figure for petitioners' understatement of dollar_figure neither exceeded percent of the amount required to be shown nor was over dollar_figure hence the understatement was not substantial as defined by sec_6662 petitioners' claim_for_refund the parties agree that the notice_of_deficiency contains an error in the calculation of petitioners' basis in resthaven they have further agreed that petitioners' basis in resthaven should not be reduced by the amount of dividend distributions the parties are to reflect their agreement in the rule computation to reflect the foregoing decision will be entered under rule
